Case: 4:21-cr-00009-RWS-NCC Doc. #: 2 Filed: 01/06/21 Page: 1 of 3 PageID #: 6

                                                                                                 FILED
                                                                                    JAN -6 2021
                               UNITED STATES DISTRICT COURT                       u. s; rnsrn1cT COURT
                                                                                EASTERN 81STRICT OF MO
                               EASTERN DISTRICT OF MISSOURI                            I ST.LOUIS
                                                                                     '            I
                                     EASTERN DIVISION                                I            :



 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )                                       '        I
                                                                                         I
                                                 )
 v.                                              )            4:21CR00009 RWS/NCC
                                                 )    No'.-
 SCOTT E. RODGERS,                               )
                                                 )
                Defendant.                       )
                                                 )
                                                 )

                                        INDICTMENT

The Grand Jury charges that:

                             COUNT I
      EMBEZZLEMENT AND THEFT FROM A LABOR UNION: 29 U.S.C. §                         50l~c)
                                                                                                      '
       1.      From in or about October 2016 through in or about April of 2020, in; S~. Louis,

Missouri, within the Eastern District of Missouri, and elsewhere,

                                    SCOTT E. RODGERS

defendant herein, while President of Postal Mail Handlers Local 314, a labor organization engaged

in an industry affecting commerce, did embezzle, steal and unlawfully and willfully abstract and

convert to his own use, the moneys, funds, securities, property, and other assets of             sa~d         labor
                                                                                                   i

organization, in the approximate amount of $80,765.31.                                       ,        I
                                                                                             I            :
                                                                                             '            I
                                                                                             '            I

       2.      Postal Mail Handlers Local 314 (hereinafter "Local 314") is a labor union oased in         I
                                                                                                          I




St. Louis, Missouri. Local 314 is a division of Laborers International Union of North America
                 .                                                                                        '


AFL-CIO (hereinafter "LIUNA"). In 2019, Local 314 represented approximately 465 mail

handlers employed by the United States Postal Service. The local members pay dues of$26.50 per

pay period, which is the primary source of income for Local 314. The union is governed by Local
  Case: 4:21-cr-00009-RWS-NCC Doc. #: 2 Filed: 01/06/21 Page: 2 of 3 PageID #: 7




 314's bylaws and the National and Local Constitutions from the National Postal Mail Handlers

 Union.

          3.     Defendant Rodgers has been the President of Local 314 since October iO'l6. As the
                                                .                                            !

 President, Defendant Rodgers has access to Local 314' s Royal Banks of Missouri bank: account

 #XXXX4075. Further, Defendant Rodgers had exclusive control over pne of the debit cards issued

 on Local 314's bank account, #XXXX-XXXX-X:XXX-5540.

       4.        From in or about October 2016 through in or about April 2020,Defendant Rodgers

made approximately 4 unauthorized ATM withdrawals fro,m Local 314's Royal Banlcs of Missouri

account. Rodgers made these withdrawals despite previously confronting the Local 314 Treasurer

regarding the impermissibility of unauthorized ATM withdrawals from the union account. Further,
                                                                               I
Local 314 did not use cash for purchases or payments on behalf of the union.

          5.     Defendant Rodgers also used Local 314's debit card ending m #5$40 for

 unauthorized personal purchases, such as meals, fuel, transportation, retail, travel, and lodging.
                                                                                                 '

          6.     In addition, Defendant Rodgers claimed and received lost time paymbnts for

 performing union activities on behalrof Local 314 for time he was not, in fact, engaged i~ union

 activities and while being paid a full-time salary from his employer.

          All in violation of Title 29, United States Code, Section 501(c).

                                  FORFEITURE ALLEGATION

          7.     Pursuant to Title 18, United States Code, Section 981(a) and Title 28, Unite~ States

 Code, Section 2461, upon conviction of an offense in violation of Title 29, United States Code,
                                                                                                 '

 Section 50l(c) as set forth in Count I, the defendant shall forfeit to the United States of America

 any property, real or personal, which constitutes or is derived from proceeds traceable to such

 violation.
Case: 4:21-cr-00009-RWS-NCC Doc. #: 2 Filed: 01/06/21 Page: 3 of 3 PageID #: 8




       8.      Subject to forfeiture is a sum of money equal to the total value of any property, real

or personal, which constitutes or is derived from proceeds traceable to such violation.:
                                                                                            I



       9.      In the event any forfeitable property, as a result of an act or omission of the

defendant

                 a.    cannot be located upon the exercise of due diligence;

                 b.    has been transferred or sold to, or deposited with, a third party;

                 c.    has been placed beyond the jurisdiction of the court;

                 d.    has been substantially diminished in value; or

                 e.    has been commingled with other property which cannot be divided
                                                                                                I

               without difficulty,
                                                                                                I


the United States of America shall be entitled to forfeiture of substitute property pursuantito Title

21, United States Code, Section 853(p).



                                                      A TRUE BILL.



                                                      FOREPERSON




SAYLER A. FLEMING
United States Attorney



Lindsay McClure-Hartman - 66070MO
Assistant United States Attorney
